The contention made in appellant's brief that the record fails to show jurisdiction in the circuit court is met by the return to the certiorari issued by this court on motion of the Attorney General. The record now is complete, showing jurisdiction on appeal from a conviction in the county court.
The whisky was found at defendant's house on a certain Saturday night, at a time when a number of persons were present. Everything said and done at the time and place of the finding of the whisky was of the res gestæ and admissible in evidence.
We find no error in the record, and the judgment is affirmed.
Affirmed.